DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2022 has been entered.
Response to Amendment
This is in response to applicant’s amendment/response filed on 5/17/2022, which has been entered and made of record. Claims 1 and 20 have been amended. No claims are cancelled or added. Claims 1-20 are pending in the application.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Amichai Kotev on 5/31/2022.

The application has been amended as follows: 

In the abstract of the specification, delete, “Figure 11”, at the end.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is the examiner’s statement of reasons for allowance:
Regarding independent claim 1, prior arts of record taken alone or in a reasonable combination fail to disclose or suggest the limitation of method further comprising 
…executing on the obtained source images a step, of a skeleton-based method, for generating a 3D part probability volume, the 3D part probability volume being determined from part maps corresponding, for each part of a 3D real world object and each source image, to the probability for respective pixels of the source image to correspond to that part, the 3D part probability volume comprising, for each part of the 3D object according to the skeleton, a probability for a voxel of the scene volume to belong to that part.
Independent claim 20 recites allowable features similar to claim 1 discussed above, and is thus considered allowable.
For details of reasons of allowance of the claims please refer to the Office Action of 1/21/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20130250050;
US 20190266780;
US 20210287799;
US 10304193;
US 9478022.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NURUN FLORA/Primary Examiner, Art Unit 2619